Citation Nr: 0824675	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-31 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition. 

2.  Entitlement to service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
	
INTRODUCTION

The veteran had active military service from March 1988 to 
March 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006, May 2006, and June 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska. 

The veteran testified before the undersigned Veterans Law 
Judge in April 2008.  The veteran also testified before a 
Decision Review Officer (DRO) in November 2006. 

At the hearing the veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's right knee disability is not due to injury 
or other related event of the veteran's military service; 
however, it is due to an intervening post-service accident. 

3.  The veteran's entrance examination stated that the 
veteran had moderate, asymptomatic pes planus bilaterally at 
the time of his entry into service.  

4.  The preexisting bilateral pes planus is not shown to have 
undergone a permanent increase in severity during the 
veteran's military service.  



CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not due to disease 
or injury that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).  

2.  The veteran's preexisting bilateral pes planus was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2005, prior to the rating decisions on appeal, 
the RO sent the veteran a letter informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained,  the first three content-of-notice requirements 
have been met in this appeal.  The Board notes that on April 
30, 2008, VA amended its regulations governing its duty to 
provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2005 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in March 2006.  
The Board's decision below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in April 2006.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2008. 
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claims for 
service connection for a right knee disorder and service 
connection for bilateral pes planus.
  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A.  Right Knee

The veteran testified that he hurt his right knee repeatedly 
throughout his military service.  He testified that he 
twisted his knee, that it made a grinding sound, and that he 
was profiled at least three times during service.  He also 
testified that in 2004 his knee gave out when he was standing 
on scaffolding and fell 30 feet.  As a result of his November 
2004 accident he had two surgeries.  

The Board notes that the veteran's service medical records 
revealed that in July 1989 he was seen for a swollen right 
knee with crepitus, discoloration, and pain to touch.  In 
August 1989 he was seen for continued pain in his right knee 
and it was noted that he had no injuries to his right knee.  

The veteran's private medical records revealed that in 
November 2004 he fell off a scaffold and was treated for a 
partial tear of the medial collateral ligament and possible 
medial meniscus tear.  It was also noted that he had 
significant chondromalacia of the right patellofemoral joint.  
He then had physical therapy from November 2004 until May 
2005 as a result of pain from a right knee arthroscopic 
surgery. 

At the veteran's April 2006 VA examination the examiner noted 
the 2004 injury and that in August 2005 the veteran had right 
knee arthroscopy.  The VA examiner diagnosed the veteran with 
musculoligomentous strain of the right knee.  He stated that 
it would be mere speculation to opine if the veteran's 
current right knee condition was related to his in-service 
knee complaints.  However, the examiner stated that he only 
had two in-service complaints and nothing from that point 
until 2004. 

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board also 
notes that medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, 
in this case the Board finds that there is no medical 
evidence that the veteran's current right knee disorder is 
related to the veteran's in-service complaints of right knee 
pain.  Therefore, the Board accordingly finds that there is 
no medical evidence that the veteran's current right knee 
condition is related to service.  

In addition, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also notes that there is no medical evidence that 
the veteran's in-service knee condition continued after 
service nor is there medical evidence that the veteran's 
post-service 2004 accident was due to the veteran's in-
service knee complaints.  The absence of clinical treatment 
records for approximately 14 years after active duty is 
probative evidence against continuity of symptoms since 
service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  In 
regards to the veteran's testimony, lay evidence of 
symptomatology is pertinent to a claim for service 
connection, if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126-27 (1993).  However, there is no 
medical evidence that corroborates the veteran's claim that 
his post-service November 2004 accident was caused by his in-
service knee problems. 

Given these facts, the Board finds that service connection 
for a right knee disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   

B.  Bilateral Pes Planus

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the veteran's February 1988 entrance 
examination stated that the veteran's had bilateral pes 
planus that was moderate and asymptomatic.  Having found that 
the veteran's bilateral pes planus preexisted military 
service, the Board must determine whether the presumption of 
aggravation applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

The Board notes that after careful review of the veteran's 
service medical records there was one note of feet pain and 
swollen feet in May 1988; however, there was no mention of 
pes planus throughout service.  

At the veteran's April 2006 VA examination the examiner 
stated that the x-ray studies revealed bilateral pes planus.  
However, on physical examination the examiner stated that the 
veteran had good arches.  He stated that it would be 
resorting to speculation to state if the veteran's military 
service aggravated the veteran's bilateral pes planus since 
there was essentially no entries about his feet during 
service, except for corns.

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board finds that the veteran's pre-existing bilateral pes 
planus did not increase in disability during service or since 
his military service; the April 2006 VA examiner did not even 
notice that the veteran had bilateral pes planus on physical 
examination.  The Board notes that without an increase in 
disability there can be no aggravation because the 
presumption of aggravation applies only after it has been 
demonstrated, at the merits stage, that a permanent increase 
in disability has occurred or has been deemed to have 
occurred pursuant to 38 C.F.R. § 3.306(b)(2).  Maxson v. 
West, 12 Vet. App. 453 (1998).  Therefore, the Board 
accordingly finds that the veteran's preexisting bilateral 
pes planus does not meet the criteria for presumption of 
aggravation.  

Notwithstanding the presumption of aggravation, direct 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

However, there is no medical evidence that supports the 
veteran's claim that his bilateral pes planus is due to 
military service.  The veteran testified that when he entered 
service he did not have flat feet and that as a result of 
boot camp he had bilateral pes planus.  The Board notes that 
as discussed above the veteran did have documented bilateral 
pes planus at the time of entry into service. 

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   In this 
case, there is no medical evidence showing that the veteran's 
bilateral pes planus was incurred in or aggravated by 
military service (as noted above, the presumption of 
aggravation does not apply).  Accordingly, the criteria for 
direct service connection are not met.  

The Board notes that as the veteran is a layperson not shown 
to possess the appropriate medical training and expertise, he 
is not competent to render a probative opinion on a medical 
matter, such as whether his preexisting disability was 
permanently aggravated by his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998). 

Under these circumstances, the Board finds that service 
connection for bilateral pes planus must be denied.  

As the preponderance of the evidence is against the claim, 
that benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 59, 55 (1990).  







ORDER

Service connection for a right knee disorder is denied. 

Service connection for bilateral pes planus is denied. 



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


